Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 26-46 are presented in the case.

Priority
Acknowledgment is made of applicant's claim for priority to and is a continuation of 13/537482 filed 06/29/2012.

Information Disclosure Statement
The information disclosure statement submitted on 12/28/2020, 12/28/2020, 12/28/2020, 12/28/2020, 05/13/2021 and 11/29/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


17039433
13537482 (US10846766B2)
26. A method comprising: 
 
receiving, from an a client device, an image depicting a physical item; 
 
providing, to the client device, an initial menu including one or more options determined based on an initial categorization of a content of the image depicting the physical item; 
 
1. A method comprising:
identifying an image depicting a physical item, the image captured on a client device;
generating an initial categorization that the physical item is in an initial category based at least in part by comparing image characteristics of the image to a set of images depicting different physical items in the initial category;
generating, based at least in part on the generated initial category, a graphical user interface (GUI) for the client device, the GUI comprising a first network site menu that is automatically selected based on the initial category, 
in response to providing the initial menu, receiving, from the client device that generated the image, an indication to modify the initial menu including the one or more options, the indication providing additional category information for the image depicting the physical item; and 
 
 
receiving, from the client device that generated the image, selection of the replace network site menu option to replace the automatically selected first network site menu using a further category associated with the image; and
 
[Fig. 3 illustrates menu with option to modify menu for a category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"]
 
 
providing a second menu to replace the initial menu at the client device, the second menu including one or more second options determined based on the additional category information provided by the client device.
generating, for the client device and in response to the received selection of the replace network site menu option, a further GUI comprising the second network site menu pre-associated with the further category, the second network site menu configured to transmit a further data item input into the second network site menu to the second network 

Claims 8 and 18 similar to above


Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) replacing and modifying a menus are a difference available in the art.
Further regarding point (1), Botchen teaches displaying a tag menu with an option to change the tag (see Fig. 3 and Col. 4 ln.39-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated with the contextual menu.  Doing so would be desirable because it would enable more effective search results menus helping users avoid sorting through irrelevant results (see Botchen Col. 1 ln 12-25) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 26, 31, 36 and 46 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Takami (US 20120179716 A1 hereinafter Takami) in view of Botchen (US US 9251395 B1)

As to independent claim 26, Takami teaches a method comprising: 


providing, to the client device, an initial menu including one or more options determined based on an initial categorization of a content of the image depicting the physical item;  [Fig. 6 illustrates an initial menu of options to confirm whats depicted and category of posted image ¶72-74 "The recommendation system selects one or more category candidates corresponding to the posted image"]
in response to providing the initial menu, receiving, from the client device that generated the image, an indication  providing additional category information for the image depicting the physical item; and [user selects category from list in Fig. 6 ¶83]
providing a second menu to replace the initial menu at the client device, the second menu including one or more second options determined based on the additional category information provided by the client device. [Fig. 9 930 illustrates provided recommendations based on category provided ¶111-112 " area 930 displays images and descriptions of commodities satisfying the below search conditions."]
Takami does not specifically teach 	an indication to modify the initial menu including the one or more options
However, Botchen teaches an indication to modify the initial menu including the one or more options [Fig. 3 illustrates menu with option to modify menu for a category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"] 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify image based recommendations in Takami by 

As to dependent claim 31, the rejection of claim 26 is incorporated. Takami and Botchen further teach wherein the initial menu includes a first graphical user interface menu for a first network site corresponding to the initial categorization. [Botchen menu of links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social network page, etc. The system may then provide the resource to the one or more people recognized in the photo"]

As to independent claim 36, Takami teaches a system comprising: at least one processor; and at least one memory including program code which when executed by the at least one processor causes the system to provide operations comprising: [terminal with processing and memory ¶68, ¶35]
receiving, from an a client device, an image depicting a physical item;  [receives posted image for analyzing ¶79-80]
providing, to the client device, an initial menu including one or more options determined based on an initial categorization of a content of the image depicting the physical item;  [Fig. 6 illustrates an initial menu of options to confirm whats depicted and category of posted image 
in response to providing the initial menu, receiving, from the client device that generated the image, an indication  providing additional category information for the image depicting the physical item; and [user selects category from list in Fig. 6 ¶83]
providing a second menu to replace the initial menu at the client device, the second menu including one or more second options determined based on the additional category information provided by the client device. [Fig. 9 930 illustrates provided recommendations based on category provided ¶111-112 " area 930 displays images and descriptions of commodities satisfying the below search conditions."]
Takami does not specifically teach 	an indication to modify the initial menu including the one or more options
However, Botchen teaches an indication to modify the initial menu including the one or more options [Fig. 3 illustrates menu with option to modify menu for a category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"] 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify image based recommendations in Takami by incorporating the an indication to modify the initial menu including the one or more options disclosed by Botchen would enable recommendation revisions based on computer selected vs manual category because both techniques address the same field of image recognition and by incorporating Botchen into Takami would enable more effective search results menus helping users avoid sorting through irrelevant results (see Botchen Col. 1 ln 12-25).

claim 46, Takami teaches a non-transitory computer-readable storage medium including program code which when executed by the at least one processor causes operations comprising:  [terminal with processing and memory ¶68, ¶35]
receiving, from an a client device, an image depicting a physical item;  [receives posted image for analyzing ¶79-80]
providing, to the client device, an initial menu including one or more options determined based on an initial categorization of a content of the image depicting the physical item;  [Fig. 6 illustrates an initial menu of options to confirm whats depicted and category of posted image ¶72-74 "The recommendation system selects one or more category candidates corresponding to the posted image"]
in response to providing the initial menu, receiving, from the client device that generated the image, an indication  providing additional category information for the image depicting the physical item; and [user selects category from list in Fig. 6 ¶83]
providing a second menu to replace the initial menu at the client device, the second menu including one or more second options determined based on the additional category information provided by the client device. [Fig. 9 930 illustrates provided recommendations based on category provided ¶111-112 " area 930 displays images and descriptions of commodities satisfying the below search conditions."]
Takami does not specifically teach 	an indication to modify the initial menu including the one or more options
However, Botchen teaches an indication to modify the initial menu including the one or more options [Fig. 3 illustrates menu with option to modify menu for a category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"] 
.

Claims 27-30, 32-35 and 37-45 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Takami in view of Botchen, as applied in the rejection of claim 26 and 36 above, and further in view of Tseng (US 20120308077 A1 hereinafter Tseng).

As to dependent claim 27, Takami and Botchen teach all the limitations as set forth in the rejection of claim 26 that is incorporated. 
Takami and Botchen do not specifically teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item.
However, Tseng teaches wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item. [uses location of capture for menu of check-in location options Fig. 4 ¶25, ¶44 "a location check-in query may contain one or more of free form text, a GPS-determined location and a photo. The location API 50 may process the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claimed invention to modify the recognition recommendation disclosed by Takami and Botchen by incorporating the wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item disclosed by Tseng because all techniques address the same field of object recognition and by incorporating Tseng into Takami and Botchen improves social networking for users with simpler coordination and connection [Tseng ¶4-¶5] 

As to dependent claim 28, the rejection of claim 27 is incorporated. Takami, Botchen and Tseng further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on an image detection of the image depicting the physical item. [Takami pattern matching for menu of confirmations ¶73-75 "article sections recognized by pattern matching"]

As to dependent claim 29, the rejection of claim 28 is incorporated. Takami, Botchen and Tseng further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on the location information associated with the image depicting the physical item and an image detection characters depicting in the image of the physical item. [Tseng location and text from the photo ¶21-22]

claim 30, the rejection of claim 29 is incorporated. Takami, Botchen and Tseng further teach wherein the initial categorization comprises an identity of the physical item, wherein the initial menu including the one or more options are selected based on the initial categorization including the identity and the location information of the physical item.  [Tseng name (identity) and location for restaurant ¶40]

As to dependent claim 32, the rejection of claim 29 is incorporated. Takami, Botchen and Tseng further teach wherein the second menu includes a second graphical user interface menu for a second network site determined based on the additional category information provided by the client device.  [Takami second menu of recommendations according to selected category Fig. 9 930, ¶19, ¶111 "displays images and descriptions of commodities satisfying the below search conditions."]

As to dependent claim 33, the rejection of claim 32 is incorporated. Takami, Botchen and Tseng further teach wherein the second menu is configured to transmit at least a first data item to the second network site and to receive at least a second data item from the second network site, wherein the first network site is a different site from the second network site. [Takami searches for and retrieves images and descriptions from product pages Fig. 9  930 and ¶111-112]

As to dependent claim 34, the rejection of claim 32 is incorporated. Takami, Botchen and Tseng further teach receiving, from the first network site, a first set of content to include in the first graphical user interface menu. [Botchen links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social 

As to dependent claim 35, the rejection of claim 32 is incorporated. Takami, Botchen and Tseng further teach receiving, from the second network site, a second set of content to include in the second graphical user interface menu. [Takami searches for and retrieves images and descriptions from product pages Fig. 9  930 and ¶111-112]

As to dependent claim 37, Takami and Botchen teach all the limitations as set forth in the rejection of claim 36 that is incorporated. 
Takami and Botchen do not specifically teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item.
However, Tseng teaches wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item. [uses location of capture for menu of check-in location options Fig. 4 ¶25, ¶44 "a location check-in query may contain one or more of free form text, a GPS-determined location and a photo. The location API 50 may process the photo to resolve one or more candidate locations and use these locations and the matched images to rank a list of places for potential check-in"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claimed invention to modify the recognition recommendation disclosed by Takami and Botchen by incorporating the wherein the providing 

As to dependent claim 38, the rejection of claim 37 is incorporated. Takami, Botchen and Tseng further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on an image detection of the image depicting the physical item. [Takami pattern matching for menu of confirmations ¶73-75 "article sections recognized by pattern matching"]

As to dependent claim 39, the rejection of claim 38 is incorporated. Takami, Botchen and Tseng further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on the location information associated with the image depicting the physical item and an image detection characters depicting in the image of the physical item. [Tseng location and text from the photo ¶21-22]

As to dependent claim 40, the rejection of claim 39 is incorporated. Takami, Botchen and Tseng further teach wherein the initial categorization comprises an identity of the physical item, wherein the initial menu including the one or more options are selected based on the initial categorization including the identity and the location information of the physical item.  [Tseng name (identity) and location for restaurant ¶40]

As to dependent claim 41, the rejection of claim 40 is incorporated. Takami and Botchen further teach wherein the initial menu includes a first graphical user interface menu for a first network site corresponding to the initial categorization. [Botchen menu of links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social network page, etc. The system may then provide the resource to the one or more people recognized in the photo"]

As to dependent claim 42, the rejection of claim 39 is incorporated. Takami, Botchen and Tseng further teach wherein the second menu includes a second graphical user interface menu for a second network site determined based on the additional category information provided by the client device.  [Takami second menu of recommendations according to selected category Fig. 9 930, ¶19, ¶111 "displays images and descriptions of commodities satisfying the below search conditions."]

As to dependent claim 43, the rejection of claim 42 is incorporated. Takami, Botchen and Tseng further teach wherein the second menu is configured to transmit at least a first data item to the second network site and to receive at least a second data item from the second network site, wherein the first network site is a different site from the second network site. [Takami searches for and retrieves images and descriptions from product pages Fig. 9  930 and ¶111-112]

As to dependent claim 44, the rejection of claim 42 is incorporated. Takami, Botchen and Tseng further teach receiving, from the first network site, a first set of content to include in the 

As to dependent claim 45, the rejection of claim 42 is incorporated. Takami, Botchen and Tseng further teach receiving, from the second network site, a second set of content to include in the second graphical user interface menu. [Takami searches for and retrieves images and descriptions from product pages Fig. 9  930 and ¶111-112]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Garrigues et al. (US 9037600 B1) teaches analyze an image associated with an image query using one or more computer vision analysis types to determine zero or more computer vision matches (see abst)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143